Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is NOA in responses to Applicants’ amendments and remarks field 08/05/2022. It is noted, the current patent application was filed 07/21/2020. Claim(s) 1-20 are pending. Claim(s) 1, 8 and 14 are independent. Claim(s) 1, 6, 8, 13, 14 and 19 have been amended. Claim(s) 2-5, 7, 9-12, 15-18 and 20 were original.

		Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
                                
  Reason for Allowance
Claim(s) 1-20  are allowed: 
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which set forth in the followings:
Lin  et al., (“US 0011157259 B1” filed 11/22/2017 [hereinafter “Lin”], describing a graphical interface of a cross-platform... receive, from the user computing system, a request to access a first function of the hybrid application, (see Lin C4 L15-25 and C6 L24-60, also in C6 L15-25, further mentions receive, from the user computing system, a request to access a function of the a cross-platform [i.e., hybrid] application(s) between client computer (desktop and web-based applications....) However, Lin fails to show, “...access a first function of the hybrid application; present, on the graphical interface of the hybrid application, that is populated with the interface elements of a desktop application associated with the first function of the hybrid application... receive, from the user computing system, a request to access a second function of the hybrid application; and present, on the graphical interface of the hybrid application, a second tab, wherein the second tab comprises a second panel within the graphical interface that is populated with  the interface elements of a web-based application associated with the second function of the hybrid application....” as amended and supported in the current specification in paragraph(s) 41, 46 and 71.

Myren  et al., (“US-2018/0203839-A1” filed 05/12/2017, [hereinafter “Myren”], describing the hybrid application(s) that including GUI and web application(s).... Para(s) 1 and 3-4 and 17-19, 23-33 and Para 60. However, Myren fails to show, “...access a first function of the hybrid application; present, on the graphical interface of the hybrid application, that is populated with the interface elements of a desktop application associated with the first function of the hybrid application... receive, from the user computing system, a request to access a second function of the hybrid application; and present, on the graphical interface of the hybrid application, a second tab, wherein the second tab comprises a second panel within the graphical interface that is populated with  the interface elements of a web-based application associated with the second function of the hybrid application....” as amended and supported in the current specification in paragraph(s) 41, 46 and 71.

Under the broadest reasonable interpretation of the claimed limitation which is consistence with the Applicant's Specification. The prior art cited above fails to teach all of the Applicant’s claimed limitation. In particularly, the claimed invention advantageously provides a finer level of detail that allows “...access a first function of the hybrid application; present, on the graphical interface of the hybrid application, that is populated with the interface elements of a desktop application associated with the first function of the hybrid application... receive, from the user computing system, a request to access a second function of the hybrid application; and present, on the graphical interface of the hybrid application, a second tab, wherein the second tab comprises a second panel within the graphical interface that is populated with  the interface elements of a web-based application associated with the second function of the hybrid application....” as amended and supported in the current specification in paragraph(s) 41, 46 and 71. Also, see the remarks filed 08/05/2022 pages 9-10.

The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUOC A TRAN/           Primary Examiner, Art Unit 2177